UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6373


HUGO RENE GOMEZ,

                    Petitioner - Appellant,

             v.

D. L. YOUNG, WARDEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:17-cv-01383)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugo Rene Gomez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hugo    Rene    Gomez     appeals   the   district   court’s   order   accepting   the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Gomez v. Young, No. 5:17-cv-01383 (S.D.W. Va. Feb. 22, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                           2